Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered.
This office action is responsive to RCE filed on 01/04/2022. Claims 1, 9, and 21 are amended. Claims 4, 12, and 15-20 are canceled. Claims 1-3, 5-11, 13-14, and 21-22 are pending examination.

	

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-11, 13-14, and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1 is/are drawn to method (i.e., a process), claim(s) 9 is/are drawn to a system (i.e., a machine/manufacture), and claim(s) 21 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 1, 9, and 21 is/are drawn to one of the statutory categories of invention.
Claims 1-3, 5-11, 13-14, and 21-22 are directed to displaying personalized score for place based on users preference restrictions. Specifically, the claims recite identifying one or more places of potential (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) and Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as processors, system, memories, non-transitory computer-readable merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the processors, system, memories, non-transitory computer-readable perform(s) the steps or functions of identifying one or more places of potential interest to a user; identifying user preferences including one or more restrictions the identifying comprising: detecting passive information including at least one of place visits or web history; and inferring based on the passive information, the user preferences; filtering out, places violating the one or more restrictions; determining a personal score for one or more of the places the personal score being generated based on the identified user preferences; and providing for display the personal score for the one or more of the places of the places not violating the one or more restrictions in association with information about the 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a processors, system, memories, non-transitory computer-readable to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of displaying personalized score for place based on users preference restrictions. As discussed above, taking the claim elements separately, the processors, system, memories, non-transitory computer-readable perform(s) the steps or functions of identifying one or more places of potential interest to a user; identifying user preferences including one or more restrictions the identifying comprising: detecting passive information including at least one of place visits or web history; and inferring based on the passive information, the user preferences; filtering out, places violating the one or more restrictions; determining a personal score for one or more of the places the personal score being generated based on the identified user preferences; and providing for display the personal score for the one or more of the 
As for dependent claims 2-3, 5-8, 10-11, 13-14, and 22 further describe the abstract idea of displaying personalized score for place based on users preference restrictions. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claim(s) 1-3, 5, 9-11, 13, and 21-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Halimsaputera, (U.S. Patent Application Publication No. 20200342550).

Regarding Claim 1, Halimsaputera teaches a method for providing a personal score for a place (0030: select and/or rank restaurants based on output of a trained neural network, such as a deep neural network, wherein various features may be input into an input layer of the trained neural network, including one or more of restaurant and user location, user transaction history (e.g., previous food  the method comprising: identifying, with one or more processors (0028: instructions executable by the processor 124), one or more places of potential interest to a user; (0028: determine one or more restaurants that are predicted to be of interest to a user or group of users),identifying, with the one or more processors (0028: instructions executable by the processor 124), user preferences including one or more restrictions (0028: dietary restrictions/preferences of each user may be used to filter out restaurants from the first candidate pool), the identifying comprising:detecting passive information including at least one of place visits (0028: location information comprising user location and restaurant location) may be used to filter out restaurants that are more than a threshold distance (or more than a threshold travel time away from a current location of a user, wherein travel time may be estimated based on GPS and traffic data available via the Internet) or web history; andinferring, by the one or more processors based on the passive information, the user preferences; (0069: the user information includes data inferred via a machine learning algorithm based on one or more transactions previously conducted by the user. In a fifth example of the system, optionally including the first through fourth examples, the instructions are further executable to select the restaurant from the plurality of restaurants in response to an average review rating of the restaurant exceeding a review rating threshold),filtering out, with the one or more processors, places violating the one or more restrictions; (0069: filtering restaurants from the first candidate pool based on the user information and the restaurant determining, with the one or more processors, a personal score for one or more of the places (0069: ranking the restaurants in the second candidate pool, and selecting at least a highest-ranking restaurant from the second candidate pool, wherein the recommendation of the restaurant comprises a recommendation of at least the highest-ranking restaurant. In a ninth example of the system, optionally including the first through eighth examples, ranking the restaurants in the second candidate pool comprises automatically scoring the restaurants in the second candidate pool based on a plurality of scoring factors including one or more of, a distance of each restaurant in the second candidate pool from a user location), the personal score being generated based on the identified user preferences; and (0070: comparing user information for each user of the group of users to restaurant information for each restaurant of a plurality of restaurants, the user information including dietary restrictions of each user and the restaurant information including menu items for each restaurant, selecting one or more restaurants of the plurality of restaurants that includes menu items meeting the dietary restrictions of each user of the group of users… selecting one or more restaurants of the plurality of restaurants that includes menu items meeting the dietary restrictions of each user of the group of users, the one or more restaurants being further selected based on review data for the one or more restaurants, and providing a recommendation of the one or more restaurants to each user of the group of users. In a first example of the method, providing the recommendation of the one or more restaurants includes: accessing a restaurant profiles database comprising information for a first candidate pool comprising the plurality of providing for display, with the one or more processors, the personal score for the one or more of the places of the places not violating the one or more restrictions (0030: Personalized recommendation logic 130 may produce the ranked list by applying a mathematical formula that weights a plurality of scoring factors for each restaurant in the second candidate pool… 0064: displays a map with a current location marker 902 and a plurality of recommended restaurant markers 904… user interface 1000 of FIG. 10 may be displayed, identifying an associated restaurant and a food item that is recommended based on the user's preferences and context) in association with information about the place; (0064: recommended based on the user's preferences and context).

Regarding Claim 2, Halimsaputera teaches the method of claim 1, further comprising: receiving a request; (0039: the user device 206 sends user location and preference matching the one or more places of potential interest to the request; and (0004: presenting individuals with options that meet their individual preferences and dietary restrictions), and (0061: a user to indicate at least one regional cuisine in which the user is interested. Responsive to selection of one of the regional cuisine or dietary preference user interface elements 502, a screen showing more detailed cuisines associated with the selected regional cuisine may be displayed. For example, responsive to selecting the “Asian” cuisine user interface element on user interface screen 500, user interface screen 600 of FIG. 6 may be presented, providing user interface elements 602 that each represent a different particular region of Asian cuisine… 0071: comparing user information to restaurant information for each restaurant of a plurality of restaurants, the user information including dietary restrictions of the user and the restaurant information including menu items for each restaurant, selecting one or more restaurants of the plurality of restaurants that includes menu items meeting the dietary restrictions of the user),
sorting the places matching the request based on the personal scores; (0069: ranking the restaurants in the second candidate pool, and selecting at least a highest-ranking restaurant from the second candidate pool, wherein the recommendation of the restaurant comprises a recommendation of at least the highest-ranking restaurant. In a ninth example of the system, optionally including the first through eighth examples, ranking the restaurants in the second candidate pool comprises automatically scoring the restaurants in the second candidate pool based on a plurality of scoring factors including one or more of, a distance of each restaurant in the second candidate pool from a user location).

Regarding Claim 3, Halimsaputera teaches the method of claim 1, wherein the user preferences include explicit preferences entered by the user through a user interface; (0026: The user profiles may include, for each user profiled therein, demographic information, dietary 

Regarding Claim 5, Halimsaputera teaches the method of claim 1, wherein determining the personal score comprises applying a machine learning model; (0030: determine a ranking of each restaurant, wherein, in one example, a restaurant with a greater weighted average score may be ranked higher than a restaurant with a lower weighted average score. In some examples, the weighting of each of the scoring factors may be determined via a machine learning algorithm, which may include one or more machine learning algorithms, including gradient descent. In another example, personalized recommendation logic 130 may select and/or rank restaurants based on output of a trained neural network, such as a deep neural network, wherein various features may be input into an input layer of the trained neural network, including one or more of restaurant and user location, user transaction history (e.g., previous food purchases/transaction conducted by the user), time of day, dietary preferences of the user, and menu items of the one or more restaurants, etc., and wherein the features may be mapped via the trained neural network to one or more inferred rankings/scores for the one or more restaurants).

a system for providing a personal score for a place (0030: select and/or rank restaurants based on output of a trained neural network, such as a deep neural network, wherein various features may be input into an input layer of the trained neural network, including one or more of restaurant and user location, user transaction history (e.g., previous food purchases/transaction conducted by the user), time of day, dietary preferences of the user, and menu items of the one or more restaurants, etc., and wherein the features may be mapped via the trained neural network to one or more inferred rankings/scores for the one or more restaurants… Personalized recommendation logic 130 may produce the ranked list by applying a mathematical formula that weights a plurality of scoring factors for each restaurant in the second candidate pool, and uses the weighted average score to determine a ranking of each restaurant, wherein, in one example, a restaurant with a greater weighted average score may be ranked higher than a restaurant with a lower weighted average score), comprising:one or more memories storing preferences of the user; (0028: determine one or more restaurants that are predicted to be of interest to a user or group of users),one or more processors (0017: processor 110), and (0028: instructions executable by the processor 124), in communication with the one or more memories, the one or more processors configured to: receive a request for a place; (0039: the user device 206 sends user location and preference information. The preference information may include user input preferences for the user and/or preferences that are learned for the user (e.g., based on information received from historical user activities/actions/transactions, social networking activity of the user, user profiles, etc.). The preferences may include a type of food that the user is currently seeking, general food preferences for the user, dietary restrictions for the user, a distance/time to eating that the user prefers),identify one or more places matching the request; (0028: determine one or more restaurants that are predicted to be of interest to a user or group of users),identify user preferences including one or more restrictions (0028: dietary restrictions/preferences of each user may be used to filter out restaurants from the first candidate pool), the identifying comprising detecting passive information including at least one of place visits  (0028: location or web history; and inferring, based on the passive information, the user preferences; (0069: the user information includes data inferred via a machine learning algorithm based on one or more transactions previously conducted by the user. In a fifth example of the system, optionally including the first through fourth examples, the instructions are further executable to select the restaurant from the plurality of restaurants in response to an average review rating of the restaurant exceeding a review rating threshold),filter out, with the one or more processors, places violating the one or more restrictions; (0069: filtering restaurants from the first candidate pool based on the user information and the restaurant information to generate a second candidate pool comprising a subset of the plurality of restaurants, ranking the restaurants in the second candidate pool, and selecting at least a highest-ranking restaurant from the second candidate pool, wherein the recommendation of the restaurant comprises a recommendation of at least the highest-ranking restaurant. In a ninth example of the system, optionally including the first through eighth examples, ranking the restaurants in the second candidate pool comprises automatically scoring the restaurants in the second candidate pool based on a plurality of scoring factors including one or more of, a distance of each restaurant in the second candidate pool from a user location, a compliance level of menu items of each restaurant in the second candidate pool to the dietary restrictions of the user, and an average review rating of each restaurant in the second candidate pool),determine a personal score for one or more of the place matching the request (0069: ranking the restaurants in the second candidate pool, and selecting at least a highest-ranking restaurant from the second candidate pool, wherein the recommendation of the restaurant comprises a recommendation of at least the highest-ranking restaurant. In a ninth example of the system, optionally including the first through eighth examples, ranking the restaurants in the second candidate pool comprises automatically scoring the restaurants in the second candidate pool based on a plurality of scoring factors including one or more of, a distance of each restaurant in the second candidate pool from a user location), the personal score being generated based on the identified user preferences; and (0070: comparing user information for each user of the group of users to restaurant information for each restaurant of a plurality of restaurants, the user information including dietary restrictions of each user and the restaurant information including menu items for each restaurant, selecting one or more restaurants of the plurality of restaurants that includes menu items meeting the dietary restrictions of each user of the group of users… selecting one or more restaurants of the plurality of restaurants that includes menu items meeting the dietary restrictions of each user of the group of users, the one or more restaurants being further selected based on review data for the one or more restaurants, and providing a recommendation of the one or more restaurants to each user of the group of users. In a first example of the method, providing the recommendation of the one or more restaurants includes: accessing a restaurant profiles database comprising information for a first candidate pool comprising the plurality of restaurants, filtering restaurants from the first candidate pool based on the user information for each user of the group of users and the restaurant information to generate a second candidate pool comprising a subset of the plurality of restaurants, ranking the restaurants in the second candidate pool, and selecting at least a highest-ranking restaurant from the second candidate pool, wherein the recommendation of the one or more restaurants comprises a recommendation of at least the highest-ranking restaurant. In a second example of the method, optionally including the first example, ranking the restaurants in the second candidate pool is based on a plurality of scoring factors including one or more of: an estimated travel time between locations of each restaurant in the second candidate pool and a location of the group of users, a number of menu items of each restaurant in the second candidate pool matching the dietary restrictions of the group of users, and an average review rating of each restaurant in the second candidate pool. In a third example of the method, optionally including the first and second examples, ranking the restaurants in the second candidate pool based on the plurality of scoring factors includes: for a restaurant of the restaurants in the second candidate pool: determining one or more of the plurality of scoring factors for the restaurant with respect to each user of the group of users, weighting each of the plurality of scoring factors for each user of the group of users to produce a plurality of weighted factors, and aggregating each of the plurality of weighted factors to produce a weighted average score for the restaurant, wherein a ranking of the restaurant is based on the weighted average score of the restaurant),provide for display the personal score (Fig. 12: 100, 98, 93, 90…) for the one or more of the place-matching the request and not violating the one or more restrictions (0030: Personalized recommendation logic 130 may produce the ranked list by applying a mathematical formula that weights a plurality of scoring factors for each restaurant in the second candidate pool… 0064: displays a map with a current location marker 902 and a plurality of recommended restaurant markers 904… user interface 1000 of FIG. 10 may be displayed, identifying an associated restaurant and a food item that is recommended based on the user's preferences and context), in association with information about the one or more place matching the request about the place; (0064: recommended based on the user's preferences and context).

Regarding Claim 10, Halimsaputera teaches the system of claim 9, wherein the one or more processors is further configured to sort the places (0069: ranking the restaurants in the second candidate pool, and selecting at least a highest-ranking restaurant from the second candidate pool, wherein the recommendation of the restaurant comprises a recommendation of at least the highest-ranking restaurant. In a ninth example of the system, optionally including the first through eighth examples, ranking the restaurants in the second candidate pool comprises automatically scoring the restaurants in the second candidate pool based on a plurality of scoring factors including one or more of, a distance of each restaurant in the second candidate pool from a user location) matching the request based on the personal scores; (0004: presenting individuals with options that meet their individual preferences and dietary restrictions), and (0061: a user to indicate at least one regional cuisine in which the user is interested. Responsive to selection of one of the regional cuisine or dietary preference user interface elements 502, a screen showing more detailed cuisines associated with the selected regional cuisine may be displayed. For example, responsive to selecting the “Asian” cuisine user interface element on user interface screen 500, user interface screen 600 of FIG. 6 may be presented, providing user interface elements 602 that each represent a different particular region of Asian cuisine… 0071: comparing user information to restaurant information for each restaurant of a plurality of restaurants, the user information including dietary restrictions of the user and the restaurant information including menu 

Regarding Claim 11, Halimsaputera teaches the system of claim 9, wherein the user preferences include explicit preferences entered by the user through a user interface; (0026: The user profiles may include, for each user profiled therein, demographic information, dietary restrictions/preferences, historical activities/interactions, contact information, schedule information, and/or other information that may be helpful in determining restaurant recommendations for the user. Examples of dietary preferences may include detailed taste preferences such as preferred levels of sweetness, saltiness, spiciness, sourness, bitterness, etc. In some examples, the taste preferences may be correlated with other parameters, such as time of day, recent meals, recent activities, etc. For example, if a user is looking for an eating establishment after a typical dinner time (e.g., if the current time is in the late evening), the restaurant recommendation system may prioritize dessert and/or drinking establishments over other establishments due to the user's preference for eating dessert and/or having after-dinner beverages. Alternatively, if the user generally eats dinner in the late evening or other non-standard times, the system may prioritize establishments with meal service at atypical times. Such preferences may be determined based on user input and/or learned via artificial intelligence algorithms that examine historical eating habits of the user and/or of a group of users and determine correlations therebetween).

Regarding Claim 13, Halimsaputera teaches the system of claim 9, wherein determining the personal score comprises applying a machine learning model; (0030: determine a ranking of each restaurant, wherein, in one example, a restaurant with a greater weighted average score may be ranked higher than a restaurant with a lower weighted average score. In some examples, the weighting of each of the scoring factors may be determined via a machine learning algorithm, which may include one or more machine learning algorithms, including gradient descent. In another example, personalized recommendation logic 130 may select and/or rank restaurants based on output of a trained neural network, such as a deep neural network, wherein various features may be input into an input layer of the 

Regarding Claim 21, Halimsaputera teaches a non-transitory computer-readable medium storing instructions executable by one or more processors for performing a method of providing a personal score for a place (0030: select and/or rank restaurants based on output of a trained neural network, such as a deep neural network, wherein various features may be input into an input layer of the trained neural network, including one or more of restaurant and user location, user transaction history (e.g., previous food purchases/transaction conducted by the user), time of day, dietary preferences of the user, and menu items of the one or more restaurants, etc., and wherein the features may be mapped via the trained neural network to one or more inferred rankings/scores for the one or more restaurants… Personalized recommendation logic 130 may produce the ranked list by applying a mathematical formula that weights a plurality of scoring factors for each restaurant in the second candidate pool, and uses the weighted average score to determine a ranking of each restaurant, wherein, in one example, a restaurant with a greater weighted average score may be ranked higher than a restaurant with a lower weighted average score) comprising:identifying one or more places matching the request; (0028: determine one or more restaurants that are predicted to be of interest to a user or group of users),identifying user preferences including one or more restrictions (0028: dietary restrictions/preferences of each user may be used to filter out restaurants from the first candidate pool) the identifying comprising detecting passive information including at least one of place visits (0028: location information comprising user location and restaurant location) may be used to filter out restaurants that are more than a threshold distance (or more than a threshold travel time away from a current location of a user, wherein travel time may be estimated based on GPS and traffic data available via the Internet) or web history, and inferring, based on the passive information, the user preferences; (0069: the user information ,filtering out places violating the one or more restrictions; (0069: filtering restaurants from the first candidate pool based on the user information and the restaurant information to generate a second candidate pool comprising a subset of the plurality of restaurants, ranking the restaurants in the second candidate pool, and selecting at least a highest-ranking restaurant from the second candidate pool, wherein the recommendation of the restaurant comprises a recommendation of at least the highest-ranking restaurant. In a ninth example of the system, optionally including the first through eighth examples, ranking the restaurants in the second candidate pool comprises automatically scoring the restaurants in the second candidate pool based on a plurality of scoring factors including one or more of, a distance of each restaurant in the second candidate pool from a user location, a compliance level of menu items of each restaurant in the second candidate pool to the dietary restrictions of the user, and an average review rating of each restaurant in the second candidate pool),determining a personal score for one or more of the place (0069: ranking the restaurants in the second candidate pool, and selecting at least a highest-ranking restaurant from the second candidate pool, wherein the recommendation of the restaurant comprises a recommendation of at least the highest-ranking restaurant. In a ninth example of the system, optionally including the first through eighth examples, ranking the restaurants in the second candidate pool comprises automatically scoring the restaurants in the second candidate pool based on a plurality of scoring factors including one or more of, a distance of each restaurant in the second candidate pool from a user location), matching the request, the personal score being generated based on the identified user preferences; and (0070: matching the dietary restrictions of the group of users, and an average review rating of each restaurant in the second candidate pool. In a third example of the method, optionally including the first and second examples, ranking the restaurants in the second candidate pool based on the plurality of scoring factors includes: for a restaurant of the restaurants in the second candidate pool: determining one or more of the plurality of scoring factors for the restaurant with respect to each user of the group of users, weighting providing for display the personal score for the one or more of the place matching the request and not violating the one or more restrictions  in association with information (0064: recommended based on the user's preferences and context) about the one or more place matching the request; (0030: Personalized recommendation logic 130 may produce the ranked list by applying a mathematical formula that weights a plurality of scoring factors for each restaurant in the second candidate pool… 0064: displays a map with a current location marker 902 and a plurality of recommended restaurant markers 904… user interface 1000 of FIG. 10 may be displayed, identifying an associated restaurant and a food item that is recommended based on the user's preferences and context).

Regarding Claim 22, Halimsaputera teaches the method of claim 1, wherein determining the personal score comprises executing a machine learning model that is trained using the identified user preferences; (0030: determine a ranking of each restaurant, wherein, in one example, a restaurant with a greater weighted average score may be ranked higher than a restaurant with a lower weighted .


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halimsaputera, (U.S. Patent Application Publication No. 20200342550) in view of Lee et al., (U.S. Patent Application Publication No. 20190186934).
	As to Claim 6, Halimsaputera teaches the method of claim 1.
Lee does not teach determining a set of explanations for the determined personal score and providing the explanations for display with the personal score.
 teaches determining a set of explanations (Fig. 3: 340 and 0036: FIG. 3 is an exemplary diagram 300 illustrating a graphical user interface (GUI) (interfaces 338 and 340) associated with stop recommendations displayed on a screen 330 of a computing device 308 according to an embodiment. The screen interface 330 displays a map interface 338 and a list interface 340. The map interface 338 display a travel path in the form of an arrow extending along a road on the map. Recommended stop locations, Restaurant A, Restaurant B, and Restaurant C, are shown at points on the map relative to the displayed road. The map interface 338 enables a user to visualize the locations of recommended stop locations), and (0051: the recommendation engine identifies the three restaurants that most accurately match the determined user preferences for burgers and average amount spent of less than 10 dollars. The identified three restaurants are provided as a recommendation of stop locations for the user over the next hour of travel) for the determined personal score and providing the explanations for display with the personal score; (0051: displayed to the user in a ranked list based on the total weight of each restaurant as described herein). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Halimsaputera to include determining a set of explanations for the determined personal score and providing the explanations for display with the personal score of Lee. Motivation to do so comes from the knowledge well known in the art that determining a set of explanations for the determined personal score and providing the explanations for display with the personal score would encourage the person or consumer to purchase or visit a restaurant that is more compatible to his preferences or dietary restrictions which would therefore make the method/system more accurate.

	As to Claim 7, Halimsaputera teaches the method of claim 6.
Lee does not teach wherein the set of explanations indicate reasons the user may like the one or more places.
However Lee teaches wherein the set of explanations indicate reasons the user may like the one or more places; (Fig. 3: 340 and 0036: FIG. 3 is an exemplary diagram 300 illustrating a graphical user interface (GUI) (interfaces 338 and 340) associated with stop recommendations displayed on a 330 of a computing device 308 according to an embodiment. The screen interface 330 displays a map interface 338 and a list interface 340. The map interface 338 display a travel path in the form of an arrow extending along a road on the map. Recommended stop locations, Restaurant A, Restaurant B, and Restaurant C, are shown at points on the map relative to the displayed road. The map interface 338 enables a user to visualize the locations of recommended stop locations). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Halimsaputera to include wherein the set of explanations indicate reasons the user may like the one or more places of Lee. Motivation to do so comes from the knowledge well known in the art that wherein the set of explanations indicate reasons the user may like the one or more places would help the person or consumer to determine which restaurant is more compatible to his preferences or dietary restrictions which would therefore make the method/system more accurate.

	As to Claim 8, Halimsaputera teaches the method of claim 6.
Lee does not teach wherein the set of explanations is generated based on the identified user preferences and information about the one or more places.
However Lee teaches wherein the set of explanations is generated based on the identified user preferences and information about the one or more places; (Fig. 3: 340 and 0036: FIG. 3 is an exemplary diagram 300 illustrating a graphical user interface (GUI) (interfaces 338 and 340) associated with stop recommendations displayed on a screen 330 of a computing device 308 according to an embodiment. The screen interface 330 displays a map interface 338 and a list interface 340. The map interface 338 display a travel path in the form of an arrow extending along a road on the map. Recommended stop locations, Restaurant A, Restaurant B, and Restaurant C, are shown at points on the map relative to the displayed road. The map interface 338 enables a user to visualize the locations of recommended stop locations), and (0051: the recommendation engine identifies the three restaurants that most accurately match the determined user preferences for burgers and average amount spent of less than 10 dollars. The identified three restaurants are provided as a recommendation of stop locations for the user over the next hour of travel). It would have been obvious to one of ordinary skill in the art wherein the set of explanations is generated based on the identified user preferences and information about the one or more places of Lee. Motivation to do so comes from the knowledge well known in the art that wherein the set of explanations is generated based on the identified user preferences and information about the one or more places would help provide a more accurate information which would therefore make the method/system more accurate.

	As to Claim 14, Halimsaputera teaches the system of claim 9.
Lee does not teach wherein the one or more processors is further configured to generate a set of explanations for the determined score and provide the set of explanations for display.
However Lee teaches wherein the one or more processors is further configured to generate a set of explanations (Fig. 3: 340 and 0036: FIG. 3 is an exemplary diagram 300 illustrating a graphical user interface (GUI) (interfaces 338 and 340) associated with stop recommendations displayed on a screen 330 of a computing device 308 according to an embodiment. The screen interface 330 displays a map interface 338 and a list interface 340. The map interface 338 display a travel path in the form of an arrow extending along a road on the map. Recommended stop locations, Restaurant A, Restaurant B, and Restaurant C, are shown at points on the map relative to the displayed road. The map interface 338 enables a user to visualize the locations of recommended stop locations), and (0051: the recommendation engine identifies the three restaurants that most accurately match the determined user preferences for burgers and average amount spent of less than 10 dollars. The identified three restaurants are provided as a recommendation of stop locations for the user over the next hour of travel) for the determined score and provide the set of explanations for display; (0051: displayed to the user in a ranked list based on the total weight of each restaurant as described herein). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Halimsaputera to include wherein the one or more processors is further configured to generate a set of explanations for the determined score and provide the set of explanations for display of Lee. Motivation to do so comes from the knowledge well known in the art that wherein the one or more processors is further configured to generate a set of explanations for the determined score and provide the set of explanations for display would help provide a more accurate information which would therefore make the method/system more accurate.


NPL Reference
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “Google Maps Is Personalizing Dining and Activity Recommendations, and Will Even 'Match' You to Restaurants” describes “Google Maps is redesigning its “Explore” tab this summer to improve its recommendations for restaurants, events, and activities. Among the key features will be a personalized score indicating how much Google thinks you'll enjoy a restaurant or bar (at least on the surface, comparable to Netflix's percentage telling you how much you might like a movie).
Google announced the changes at its developer conference, Google I/O, in Mountain View on Tuesday.
The idea, according to Google Maps Senior Product Manager Sophia Lin, is that “in addition to helping you get where you need to go, we’ll help you discover new places to eat and things to do around you.””.

	
Pertinent Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference#US20160217412A1 teaches similar invention which describes Referring to FIG. 5, in yet other embodiments, systems and methods in accordance with the invention may take into account travel or location restrictions of multiple establishments 200 when generating an optimized schedule. For example, assume that a customer 204 wishes or needs to visit establishments 200a-c to perform various tasks. Each of these establishments 200 may have their own travel or location restrictions that need to be obeyed to remain on the establishments' queues 210a-c. For example, each of these establishments 200a-c may have radii (r.sub.1, r.sub.2, r.sub.3) that define how far away a customer 204 can travel or be located to remain in the establishments' queues 210a-c. These restrictions may limit the amount of time a customer 204 can reside outside a radius prior to being removed from a queue 210 and/or limit how much time prior to an appointment or turn the customer 204 may reside outside the radius. Systems and .

	

Response to Arguments
6.	Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive. 
A.	Applicant argues that the claims recites significantly more than the abstract idea.	As for Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of displaying personalized score for place based on users preference restrictions which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) and Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
	As for Step 2A Prong Two, the claim limitations do not include additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and the claim is not more than a drafting effort designed to monopolize the judicial exception 
	As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the limitation directed to displaying personalized score for place based on users preference restrictions does not add significantly more to the abstract idea. Furthermore, using well-known computer functions to execute an abstract idea does not constitute significantly more. The recitations to “processors, system, memories, non-transitory computer-readable” are generically recited computer structure. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of displaying personalized score for place based on users preference restrictions. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

B.	With regards to applicant's arguments with respect to 35 U.S.C 102/103 arguments has been fully considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/TAREK ELCHANTI/Primary Examiner, Art Unit 3621